DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 16 December 2021.
Claim(s) 1 are currently pending and have been examined.

Drawings
The drawings are objected to because the interfaces in Figs. 1-11 are blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under their broadest reasonable interpretation they do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") and do not claim any structural recitations. Products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred to as “software per se”) are not directed to any of the statutory categories when claimed as a product without any structural recitations (See MPEP § 2106.03(I).) Therefore, the claims are not patent eligible. For the purposes of compact prosecution examiner will continue the 101 analysis as if the claim(s) positively recite a processor and a memory that comprise the recited elements. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a web-based system for non-profit fundraising and consumer marketing and analytics. This is machine which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1:
Claim 1:
“a donation stream, wherein each donation of the donation stream is provided with a time stamp, and wherein the time stamp correlates with a scheduled message from the message scheduler.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describes commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “web-based”, nothing in the claims’ elements precludes the steps from practically describing commercial or legal interactions. For example, but for the recited computer language, the limitations in the context of this claim describes marketing or sales activities or behaviors. A marketing or sales activity is described when scheduling donation messages. If a claim limitations, under their broadest reasonable interpretation, describes commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
There are no dependent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claim 1:
“a message scheduler”
“a processor” (from interpretation)
“a memory” (from interpretation)
The computer components (message scheduler) are recited at a high level of generality (i.e. as a generic scheduler program module, general processor, and generic memory) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
There are no dependent claims that contain any additional elements.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The scheduler, processor and memory mentioned above are not described in further detail within the applicant’s specification beyond a drawing of a generic graphical user interface. Therefore examiner must interpret these elements as generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. 
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Scalisi (US 2011/0295749 A1 hereinafter Scalisi).

Claim 1
A web-based analytic system; (Scalisi discloses the system may be web-based. See at least paragraph [0010] and Fig. 1A.)
a message scheduler; and (Scalisi discloses scheduling software where a user may schedule messaging at different times to subscribers to solicit donations. See at least paragraph [0132] and Fig. 4B)
a donation stream, wherein each donation of the donation stream is provided with a time stamp, and where the time stamp correlates with a scheduled message from the message scheduler. (Scalisi discloses a list of donations made by a user and describes the information that the donation list provides (i.e. donation stream). See at least Fig. 5C and paragraphs [0148]-[0149]. Scalisi discloses the time of receipt of the donation. See at least paragraph [0148] and Fig. 5C.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kelly (US 2010/0217613 A1) discloses a system for providing and scheduling charitable content or features to a plurality of users in a content-based network.
Leroy (US 5,812,642 A) discloses that changes in funds can be measured responsive to changes in pledge scripts or promotions.
Averbeck (US 2011/0137732 A1) discloses communicating scheduled messages to groups of recipients and analyzing recipient responses.
Woolcott (WO 2009/143329 A1) discloses analyzing comparing advertising effectiveness between campaigns for charity events including broadcast media.
Chen et al. (“In-Depth Survey of Digital Advertising Technologies”) discloses various means and analytic techniques for advertising campaigns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM HILMANTEL/Examiner, Art Unit 3691